Citation Nr: 0903660	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-22 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for a disability 
exhibited by left leg pain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia denied entitlement 
to the benefits currently sought on appeal.

The veteran also filed a claim for entitlement to service 
connection for post traumatic stress disorder (PTSD).  During 
the pendency of the appeal, he has been granted service 
connection for PTSD.  Therefore, the only matters properly 
before the Board are those listed in the issue section.

The veteran requested a hearing before a decision review 
officer at the RO.  Despite receiving notification, he failed 
to appear at the scheduled hearing, and the request is 
considered withdrawn.


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to 
herbicides during his service in the Republic of Vietnam.

2.  Chronic skin disability, including psoriasis, was not 
present in service and is not otherwise related to active 
duty, including presumed exposure to herbicides.

3.  A clear preponderance of the evidence is against a 
finding that the veteran has chronic disability exhibited by 
left leg pain that is related to his active service.






CONCLUSIONS OF LAW

1.  A skin disability, including psoriasis, was not incurred 
or aggravated in the veteran's active duty service; nor may 
it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).   

2.  Chronic disability exhibited by left leg pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated March 2005, the agency of original 
jurisdiction (AOJ) notified the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claim.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  

Although the veteran has not received notice regarding the 
process by which disability ratings or effective dates are 
established, as service connection is denied, any question as 
to these issues is moot, and there can be no failure to 
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA is required to seek a medical examination or opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2008).  Here, 
the veteran was not scheduled for a joint examination since 
his service treatment records did not show evidence of a 
broken leg in service.  While the veteran claims that he 
broke his left leg in service, treatment records reflect his 
history that he injured or fractured his right leg in service 
and injured his left leg following active duty.  The 
inconsistency of the veteran's statements undermines their 
credibility and there is no competent evidence that he 
incurred pertinent disability in service.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim for a skin 
disability secondary to herbicide exposure.  As will be 
discussed, there were no findings of a skin disability in 
service or for many years after service.  Thus, while there 
is a current diagnosis of psoriasis, the Secretary of the 
Department of Veterans Affairs has not associated this 
condition with exposure to herbicides.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In view of the absence of 
pathology in service, and the first suggestion of pertinent 
disability many years after active duty, relating current 
psoriatic lesions to service, to include herbicide exposure, 
would certainly be speculative.  The Board notes that service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2008).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured. 

Service Connection for a Skin Disability

The veteran contends that he is entitled to service 
connection for a skin disability based on his Vietnam service 
and consequent exposure to the herbicide, Agent Orange.  
Regulations provide that a disease associated with exposure 
to certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
will be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military service, naval, or air 
service, served in the Republic of Vietnam between January 
1962 to May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116(f).  The veteran's personnel records demonstrate that 
he did, in fact, serve in the Republic of Vietnam during this 
time period.  Therefore, he is presumed to have been exposed 
to herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
38 C.F.R. §  3.309(e).  Psoriasis and seborrhea (dandruff) 
are not listed diseases.  Therefore, service connection based 
on exposure to herbicides is unwarranted. 

The Board also considered whether the veteran is entitled to 
service connection on a direct basis.  In order to establish 
direct service connection, three elements must be satisfied.  
There must be medical evidence of a current disability; 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

The record contains medical evidence showing that the veteran 
currently has psoriasis and seborrhea.  In June 2005, the 
veteran was examined at the VA outpatient clinic in Kansas 
City.  He gave a history of a rash on his scalp, ears, 
abdomen and left forearm.  Following examination, he was 
diagnosed with psoriasis and seborrhea.  Thus, there is 
evidence of a disability, psoriasis.

The veteran's service treatment records are negative of any 
complaints, diagnosis or treatment for psoriasis in service.  
The only available medical evidence indicating the diagnosis 
in the June 2005 VA record, which is 37 years post-service.  
Thus, the veteran has not established a nexus to service.  
Service connection for psoriasis is unwarranted. 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities, 
including skin disability other than chloracne.  It was 
concluded that the National Academy of Sciences, after 
reviewing pertinent studies, did not feel that the evidence 
warranted altering its prior determination that there was 
inadequate or insufficient evidence of an association between 
exposure to herbicide agents and the subsequent development 
of other disability.  See Notice, 72 Fed. Reg. 32395-32407 
(2007).

The veteran contends that he has had numerous skin rashes 
since returning from Viet Nam, and believes his condition is 
the result of herbicide exposure.  He indicates in his 
treatment notes that he has tried a variety of over-the-
counter products with no success.  The veteran has not been 
shown to possess the requisite training or credentials needed 
to opine on the etiology of a skin disability.  As such, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Routen v.  Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  A skin disability was not exhibited in 
service.  It is not a presumptive disease and has not been 
shown to be related to any incident in service, including 
herbicide exposure.  Service connection is not for 
application.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply. 
Service connection for a skin disability, including 
psoriasis, is not warranted.



Service Connection for Disability Exhibited by Left Leg Pain

The veteran also seeks service connection for a disability 
exhibited by left leg pain.  The veteran reports breaking his 
leg in a fire fight while in Viet Nam.  He contends that he 
was evacuated by jeep, and treated at an Air Force Hospital.  
In order to establish direct service connection, three 
elements must be satisfied.  There must be medical evidence 
of a current disability; medical or lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence linking the current disease or injury and 
the current disability. See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Direct service connection requires evidence of a current 
disability.  The veteran was seen at the VA outpatient clinic 
in March 2004.  Prior to this visit, it is noted that the 
veteran had not been a patient since 1972.  He gave a history 
of fracturing his right ankle in service, and fracturing his 
left ankle and leg in a motorcycle accident in 1972.  He 
reported pain in the back of his left leg muscle which he 
described felt like a "pulled muscle."  He also reported 
numbness in his hands.  The physician's impression was 
probable bilateral carpal tunnel syndrome.  The veteran was 
not diagnosed with a disability involving his left leg.

In July 2007, the veteran was afforded a VA examination in 
reference to another disability.  During this visit, he also 
reported receiving a hairline fracture to his right leg in-
service.   

The veteran's service treatment records have been reviewed in 
relation to his claim.  There is no evidence of the veteran 
sustaining any fractures to his right leg and ankle, or to 
his left leg during service.  The veteran was noted to have a 
scar on his left leg upon entrance into service.  His 
separation examination is negative as to any fractures or 
joint injuries in service, and indicates the veteran was fit 
for discharge.

The veteran also submitted two buddy statements with his 
claim.  One statement dated in February 2005, indicates that 
he was present when the veteran was injured, and witnesses as 
he was awarded the Purple Heart.  The other statement 
references that the veteran was injured in a fire fight, but 
does not give any specific details.  The veteran's personnel 
records, including his DD 214, do not reference this award.  
Nor, do his records reflect that he was injured in combat.  
The statements do not specify what injury the veteran 
received in service.  The veteran also indicated that he 
injured his leg during a fire fight in service (see August 
2005 statement).  He does not specify which leg.  This is not 
satisfactory evidence that left leg injury was incurred in 
combat, especially in light of the conflicting statements 
made earlier and subsequently identifying the right leg as 
the one injured in service and the left leg being injured 
after service.  See 38 C.F.R. § 3.304 (2008).

In conclusion, a clear preponderance of the evidence is 
against a finding that the veteran has chronic disability 
exhibited by left leg pain that owes its etiology to service.  
Thus, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Service connection for a disability exhibited 
by left leg pain is denied.


ORDER

Service connection for a skin disability, including psoriasis 
is denied.

Service connection for a left leg disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


